IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-62,574-05


                             IN RE JOHNNY GREEN, JR., Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1199474D IN THE 372ND DISTRICT COURT
                             FROM TARRANT COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed a motion in the 372nd

District Court to unseal the third volume of the reporter’s record and that Respondent, the Judge of

the 372nd District Court, has denied his motion.

       Respondent shall file a response with this Court and state whether Relator has filed a motion

to unseal the third volume of the reporter’s record, whether this volume contains the transcript of the

voir dire proceedings, and whether this volume contains personal information about jurors. See TEX .

CODE CRIM . PROC. art. 35.29. Respondent’s answer shall be submitted within 30 days of the date
                                                                                                 2

of this order. This application for leave to file a writ of mandamus will be held in abeyance until

Respondent has submitted his response.



Filed: August 26, 2015
Do not publish